Mr. Chief Justice Hollerich delivered the opinion of the court: On June 12,1933 the Division of Purchases and Supplies of the respondent ordered certain lumber from the claimant, for delivery to the Illinois State Penitentiary at Joliet. Delivery was made on June 22nd, 1933 and the claimant states that invoices therefor in the amount of $30.08 were mailed to respondent on August 24,1933. However, such invoices were not received by the proper officers of the respondent, and after some correspondence regarding the matter, claimant mailed and respondent received a statement of account in the amount of $30.08 on May 4, 1934. By that time the appropriation from which payment should have been made had lapsed, and claimant was advised that it would have to file its claim in this court. The merchandise in question was ordered by the proper authorities of the respondent and the delivery thereof duly made. No question is raised as to the amount claimed or the reasonableness of the charges made. There is nothing in the record to indicate any unreasonable delay on the part of the claimant in presenting its claim, and an award is therefore entered in favor of the claimant for the amount claimed, to-wit, Thirty Dollars and Bight Cents ($30.08).